DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 11-15 are objected to because of the following informalities:  "h1/h2" and "a/b" should read "h1 or h2" and "α or β". Examiner interprets as "or" due to claim language "a predetermined depth" and "a predetermined angle".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 11-15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Applicant does not claim a subject to apply the limitation "and remains standing or with a slight bend down while water feeding the pet", therefore it is unknown how it limits. Applicant specification reveals an “owner/user” ([0038]) as the subject bending down while standing. Since an “owner/user” cannot be claimed, the limitation adds no value and will remain indefinite. Therefore, examiner interprets the limitation as "configured to limit the angle of tilt of the bowl that is required to feed water to the pet" (reasonably construed from [0009]). Further, examiner suggests removal of the limitation portion without replacement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20090159009 issued to Parks (hereinafter “Parks”). 
Regarding claim 1, Parks teaches a portable water bottle for pet (Fig 3, all), comprising: 
    a flexible water bowl (Fig 2, bowl 14 shown as flexible; [0024] flexible plastic) having an upper rim (Fig 3, entire upper rim wall portion of 14), an internal space (Fig 3, internal space of 14) defined therein, and a bottom opening (Fig 5, opening at portion of 14 connected near to container 12 that opens to the bottom away from the upper rim towards the container); 
     a water switch unit (Fig 8, plug 33), adapted to be switched between an open state (Fig 8 shows open state) and a close state (Fig 5 shows closed state) to respectively and selectively allow and prevent passing through of water ([0005] watering device for dogs or other pets); and 
     a flexible bottle (Fig 6, shows flexibility of container 18), configured for containing water, having an opening (Fig 5, opening defined by neck portion 24), wherein said upper rim is arranged in an inclined manner (Fig 6, shows incline of rim necessitated by bowl shape of bowl) that ensures said internal space to have at least a predetermined depth (Fig 5, shows cited internal space has a necessarily known depth, from bottom 46 to topmost edge of cited rim 14, at the time of manufacture) while said flexible water bowl is upright to oblique within a predetermined angle (Fig 5, cited bowl has an upright oblique wall rim angle that necessarily has a known angle at the time of manufacture), wherein said bottom opening is arranged in a bottom (Fig 8, portion of 14 that connects to container 12 up to and including a boundary plane at topmost edge of 33) of said flexible water bowl, wherein said water switch unit is arranged at (Fig 6, plug 33 is arranged at cited bottom opening, where “arranged at” is a near vicinity and connected to) said bottom opening and coupled with (Fig 8, shows 33 coupled to cited bottle opening defined by 24 (Fig 5)) said opening of said flexible bottle so as to control a discharge (Figures 5 and 8 show control of flow between closed and open state, necessarily lending control of intermediate volumes of discharge) of the water contained in said flexible bottle to said flexible water bowl.

Regarding claim 2, Parks further teaches said flexible water bowl (Fig 2, bowl 14) comprises a connecting member (Fig 7, collar 52 of the bowl with a bottom portion of cited bottom), arranged around said bottom opening (Fig 5, opening at portion of 14 connected near to container 12 that opens to the bottom away from the upper rim towards the container), 
       wherein said connecting member has an accommodating space (Fig 6, shows the space defined by and within cited connecting member) defined therein
   for accommodating (cited accommodating space is capable of, as indicated by “for accommodating”: accommodating cited water switch unit within the space, covering as in providing hidden from view, holding as in temporarily storing within the space, and connecting as in connected to through assembly), covering, holding, and connecting said water switch unit (Fig 8, plug 33) and said opening (Fig 5, opening defined by neck portion 24) of said flexible bottle (Fig 6, container 18).

Regarding claim 3, Parks further teaches said water switch unit (Fig 8, plug 33) comprises a water output member (Fig 8, shaft portion of 33) providing a nozzle (Fig 8, outlet portion of shaft portion of 33) arranged thereon, a water switch (Fig 8, valve 30) having a first through hole (Fig 8, holes in 30 shown arrows of flow out) and comprising a water-stop mechanism (Fig 7, manually engageable flap 31) arranged thereon, and 
   a bottle lid (Fig 3, cap 28) having a second through hole (Fig 8, shows 28 has a hole for 33) and comprising a first connecting mechanism (Fig 1, internal thread 38) arranged thereon, wherein said flexible bottle further comprises a second connecting mechanism (Fig 5, external thread 26) surrounding and being arranged in the vicinity of said opening (Fig 5, opening defined by neck portion 24), 
       wherein said bottom opening (Fig 5, opening at portion of 14 connected near to container 12 that opens to the bottom away from the upper rim towards the container), said nozzle (Fig 8, outlet portion of shaft portion of 33), said second through hole, and said opening are aligned (Fig 8 shows they are aligned and not askew) in order and selectively aligned (Fig 7, manually engageable flap 31, necessarily selects alignment of 30) to one of said first through hole (examiner chooses one “said first through hole”, holes in 30) and said water- stop mechanism according to a switching (Fig 7, manually engageable flap 31 does the switching) of said water switch, 
       wherein said first connecting mechanism is movably coupled ([0022] cited bottle lid 28 “screwed on” to cited first connecting mechanism 26 with cited second connecting mechanism 38) with said second connecting mechanism so as to movably couple said water switch unit with said flexible bottle in a water tight manner (claim 1, “liquid is sealed in said container” necessarily meaning water tight).

Regarding claim 4, Parks further teaches similar limitations to claim 3, but different dependency, including said water switch unit (Fig 8, plug 33) comprises a water output member (Fig 8, shaft portion of 33) providing a nozzle (Fig 8, outlet portion of shaft portion of 33) arranged thereon, a water switch (Fig 8, valve 30) having a first through hole (Fig 8, holes in 30 shown arrows of flow out) and comprising a water-stop mechanism (Fig 7, manually engageable flap 31) arranged thereon, and 
   a bottle lid (Fig 3, cap 28) having a second through hole (Fig 8, shows 28 has a hole for 33) and comprising a first connecting mechanism (Fig 1, internal thread 38) arranged thereon, wherein said flexible bottle further comprises a second connecting mechanism (Fig 5, external thread 26) surrounding and 
       wherein said bottom opening (Fig 5, opening at portion of 14 connected near to container 12 that opens to the bottom away from the upper rim towards the container), said nozzle (Fig 8, outlet portion of shaft portion of 33), said second through hole, and said opening are aligned (Fig 8 shows they are aligned and not askew) in order and selectively aligned (Fig 7, manually engageable flap 31, necessarily selects alignment of 30) to one of said first through hole (examiner chooses one “said first through hole”, holes in 30) and said water- stop mechanism according to a switching (Fig 7, manually engageable flap 31 does the switching) of said water switch, 
       wherein said first connecting mechanism is movably coupled ([0022] cited bottle lid 28 “screwed on” to cited first connecting mechanism 26 with cited second connecting mechanism 38) with said second connecting mechanism so as to movably couple said water switch unit with said flexible bottle in a water tight manner (claim 1, “liquid is sealed in said container” necessarily meaning water tight).

Regarding claim 5, Parks further teaches said water switch unit (Fig 8, plug 33) further comprises a supplying pipe (Fig 8, bottom portion of shaft portion of 33), wherein an end (Fig 8, end inside the container of cited supply pipe) of said supplying pipe is communicated and connected with (Fig 8 shows both communication and connection with) said second through hole (Fig 8, shows 28 has a hole for 33).

Regarding claim 6, Parks further teaches similar limitations to claim 5, but different dependency, including said water switch unit (Fig 8, plug 33) further comprises a supplying pipe (Fig 8, bottom portion of shaft portion of 33), wherein an end (Fig 8, end inside the container of cited supply pipe) of said supplying pipe is communicated and connected with (Fig 8 shows both communication and connection with) said second through hole (Fig 8, shows 28 has a hole for 33).

Regarding claim 7, Parks further teaches said flexible bottle (Fig 6, container 18) comprises a lanyard (Fig 1, carrying strap 16) detachably mounted (Fig 2 shows 16 detached) thereon.

Regarding claim 8, Parks further teaches said flexible water bowl (Fig 2, bowl 14; [0024] flexible plastic) is made of an elastic material ([0024] ethylene vinyl acetate copolymer (EVA); is known to one of ordinary skill to be extremely elastic) so as to be selectively flipped and inverted (Figures 1 through 3) toward said flexible bottle (Fig 6, container 18) to reduce an occupied space (Figure 3 space minus Figure 1 space shows the reduced occupied space) of said portable water bottle.

Regarding claim 9, Parks further teaches said flexible water bowl (Fig 2, bowl 14; [0024] flexible plastic) is made of an elastic material ([0024] ethylene vinyl acetate copolymer (EVA); is known to one of ordinary skill to be extremely elastic) selected from the group consisting of rubber, flexible plastics (examiner chooses “flexible plastic” from the group consistent with citation above), silicone, and combinations thereof.

Regarding claim 10, Parks further teaches said flexible bottle (Fig 6, container 18) is made of an elastic material (cited flexible bottle inherently is of a material that has an Elastic Modulus; Figure 6 is not a permanent state as it returns to Figure 4 when not squeezed; [0026] “squeezing of the flexible walls of the container to expedite flow of liquid through the valve”) so as to allow the water contained therein to be output therefrom through squeezing said flexible bottle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Amazon Public Knowledge (hereinafter “Amazon”).
Regarding claim 11, Parks further teaches said internal space (Fig 3, internal space of 14) has at least a predetermined depth (see examiner annotated figure Parks Figure 7, hereinafter “EAFP7”; (examiner notes “a predetermined depth” herein is separate from the “a predetermined depth” of claim 1, wherein said depth references depth of water in the bowl)) h1 or h2 (see Objection above “/” to “or”; examiner chooses “or h1”) 
    while said flexible water bowl is upright to oblique within a predetermined angle (EAFP7) α or β (see Objection above “/” to “or”; examiner chooses “or α”), 
	wherein said portable water bottle is able to be held in an inclined manner ([0022] tilting the bowl and container) and remains standing or with a slight bend down while water feeding the pet (see USC 112 rejection above for discussion of interpretation, which is "configured to limit the angle of tilt of the bowl that is required to feed water to the pet").

but does not explicitly teach that α equals β and h1 equals h2. 
Amazon, however, teaches a bowl (Amazon Figure, slanted shape rim has one end higher than the other) wherein a water (known to be placed to one of ordinary skill in the art) placed inside said bowl and wherein the bowl is tilted from standing,  α equals β and h1 equals h2 (Amazon Figure, these variables are inherently equal as claimed with a slanted bowl shape because the gravity applied to the top surface of the water creates an even baseline of measurement reference for all variables, through from standing h1 and α to tilted h2 and β).

The purpose of a slanted bowl causing equal heights and angles of water within the bowl is to look chic and provide much needed variety to people’s lives with a change in style, but also lifestyle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowl shape and measurements of Parks with a slanted bowl as taught by Amazon in order to advantageously increase fun of ownership with a unique style to bowls, while also increasing happiness from the ascendant shape of the slant. In addition, when folded down, the slant allows the two finger holds to be used. 

    PNG
    media_image1.png
    416
    467
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1076
    1325
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    666
    827
    media_image3.png
    Greyscale


Regarding claim 12, Parks further teaches similar limitations to claim 11, but different dependency, including said internal space (Fig 3, internal space of 14) has at least a predetermined depth (see examiner annotated figure Parks Figure 7, hereinafter “EAFP7”; (examiner notes “a predetermined depth” herein is separate from the “a predetermined depth” of claim 1, wherein said depth references depth of water in the bowl)) h1 or h2 (see Objection above “/” to “or”; examiner chooses “or h1”) 
EAFP7) α or β (see Objection above “/” to “or”; examiner chooses “or α”), 
	wherein said portable water bottle is able to be held in an inclined manner ([0022] tilting the bowl and container) and remains standing or with a slight bend down while water feeding the pet (see USC 112 rejection above for discussion of interpretation, which is "configured to limit the angle of tilt of the bowl that is required to feed water to the pet").

but does not explicitly teach that α equals β and h1 equals h2. 
Amazon, however, teaches a bowl (Amazon Figure, slanted shape rim has one end higher than the other) wherein a water (known to be placed to one of ordinary skill in the art) placed inside said bowl and wherein the bowl is tilted from standing,  α equals β and h1 equals h2 (Amazon Figure, these variables are inherently equal as claimed with a slanted bowl shape because the gravity applied to the top surface of the water creates an even baseline of measurement reference for all variables, through from standing h1 and α to tilted h2 and β).

The purpose of a slanted bowl causing equal heights and angles of water within the bowl is to look chic and provide much needed variety to people’s lives with a change in style, but also lifestyle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 

Regarding claim 13, Parks further teaches similar limitations to claim 11, but different dependency, including said internal space (Fig 3, internal space of 14) has at least a predetermined depth (see examiner annotated figure Parks Figure 7, hereinafter “EAFP7”; (examiner notes “a predetermined depth” herein is separate from the “a predetermined depth” of claim 1, wherein said depth references depth of water in the bowl)) h1 or h2 (see Objection above “/” to “or”; examiner chooses “or h1”) 
    while said flexible water bowl is upright to oblique within a predetermined angle (EAFP7) α or β (see Objection above “/” to “or”; examiner chooses “or α”), 
	wherein said portable water bottle is able to be held in an inclined manner ([0022] tilting the bowl and container) and remains standing or with a slight bend down while water feeding the pet (see USC 112 rejection above for discussion of interpretation, which is "configured to limit the angle of tilt of the bowl that is required to feed water to the pet").

but does not explicitly teach that α equals β and h1 equals h2. 
Amazon, however, teaches a bowl (Amazon Figure, slanted shape rim has one end higher than the other) wherein a water (known to be placed to one of ordinary skill in the art) placed inside said bowl and wherein the bowl is tilted from standing,  α equals β and h1 equals h2 (Amazon Figure, these variables are inherently equal as claimed with a slanted bowl shape because the gravity applied to the top surface of the water creates an even baseline of measurement reference for all variables, through from standing h1 and α to tilted h2 and β).

The purpose of a slanted bowl causing equal heights and angles of water within the bowl is to look chic and provide much needed variety to people’s lives with a change in style, but also lifestyle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowl shape and measurements of Parks with a slanted bowl as taught by Amazon in order to advantageously increase fun of ownership with a unique style to bowls, while also increasing happiness from the ascendant shape of the slant. In addition, when folded down, the slant allows the two finger holds to be used.

Regarding claim 14, Parks further teaches similar limitations to claim 11, but different dependency, including said internal space (Fig 3, internal space of 14) has at least a predetermined depth (see examiner annotated figure Parks Figure 7, hereinafter “EAFP7”; (examiner notes “a predetermined depth” herein is separate from the “a predetermined depth” of claim 1, wherein said depth references depth of water in the bowl)) h1 or h2 (see Objection above “/” to “or”; examiner chooses “or h1”) 
    while said flexible water bowl is upright to oblique within a predetermined angle (EAFP7) α or β (see Objection above “/” to “or”; examiner chooses “or α”), 
	wherein said portable water bottle is able to be held in an inclined manner ([0022] tilting the bowl and container) and remains standing or with a slight bend down while water feeding the pet (see USC 112 rejection above for discussion of interpretation, which is "configured to limit the angle of tilt of the bowl that is required to feed water to the pet").

but does not explicitly teach that α equals β and h1 equals h2. 
Amazon, however, teaches a bowl (Amazon Figure, slanted shape rim has one end higher than the other) wherein a water (known to be placed to one of ordinary skill in the art) placed inside said bowl and wherein the bowl is tilted from standing,  α equals β and h1 equals h2 (Amazon Figure, these variables are inherently equal as claimed with a slanted bowl shape because the gravity applied to the top surface of the water creates an even baseline of measurement reference for all variables, through from standing h1 and α to tilted h2 and β).



Regarding claim 15, Parks further teaches similar limitations to claim 11, but different dependency, including said internal space (Fig 3, internal space of 14) has at least a predetermined depth (see examiner annotated figure Parks Figure 7, hereinafter “EAFP7”; (examiner notes “a predetermined depth” herein is separate from the “a predetermined depth” of claim 1, wherein said depth references depth of water in the bowl)) h1 or h2 (see Objection above “/” to “or”; examiner chooses “or h1”) 
    while said flexible water bowl is upright to oblique within a predetermined angle (EAFP7) α or β (see Objection above “/” to “or”; examiner chooses “or α”), 
	wherein said portable water bottle is able to be held in an inclined manner ([0022] tilting the bowl and container) and remains standing or with a slight bend down while water feeding the pet (see USC 112 rejection above for discussion of interpretation, which is "configured to limit the angle of tilt of the bowl that is required to feed water to the pet").

but does not explicitly teach that α equals β and h1 equals h2. 
Amazon, however, teaches a bowl (Amazon Figure, slanted shape rim has one end higher than the other) wherein a water (known to be placed to one of ordinary skill in the art) placed inside said bowl and wherein the bowl is tilted from standing,  α equals β and h1 equals h2 (Amazon Figure, these variables are inherently equal as claimed with a slanted bowl shape because the gravity applied to the top surface of the water creates an even baseline of measurement reference for all variables, through from standing h1 and α to tilted h2 and β).

The purpose of a slanted bowl causing equal heights and angles of water within the bowl is to look chic and provide much needed variety to people’s lives with a change in style, but also lifestyle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowl shape and measurements of Parks with a slanted bowl as taught by Amazon in order to advantageously increase fun of ownership with a unique style to bowls, while also increasing happiness from the ascendant shape of the slant. In addition, when folded down, the slant allows the two finger holds to be used.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of US 20190373853 issued to Price (hereinafter “Price”; with effective filing date properly used in light of instant application being a CIP, wherein the following claims are not supported in the disclosure of claimed Foreign Priority nor Parent Application).
Regarding claim 16, Parks does not explicitly teach a specific depth and angle.
Price, however, teaches a predetermined depth (see examiner annotated Price Figure 8, hereinafter “EAFP8”) is 2 cm (EAFP8, ‘depth’ is 2 cm) and a predetermined angle (EAFP8) is 15 degrees (EAFP8, ‘angle’ shown to be 15 degrees).

The purpose of the depth is for small dogs ([0042]), and the purpose of the angle is to eliminate internal corners ([0054]) and prevent an animal’s ears from coming into contact with the water ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the general depth and angle of Parks with a specific depth and angle as taught by Price in order to be profitably adaptable to a wide range of animals, be easily cleaned, and beneficially prevent animal’s ears from coming into contact with the water ([0006]). Thus creating a method for watering domestic animals that is advantageously sanitary, and as a bonus to handling, can be used in a vehicle without spillage ([0007]).


    PNG
    media_image4.png
    626
    769
    media_image4.png
    Greyscale


Regarding claim 17, Parks further teaches similar limitations to claim 16, but different dependency, including does not explicitly teach a specific depth and angle.
Price, however, teaches a predetermined depth (see examiner annotated Price Figure 8, hereinafter “EAFP8”) is 2 cm (EAFP8, ‘depth’ is 2 cm) and a predetermined angle (EAFP8) is 15 degrees (EAFP8, ‘angle’ shown to be 15 degrees).

[0042]), and the purpose of the angle is to eliminate internal corners ([0054]) and prevent an animal’s ears from coming into contact with the water ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the general depth and angle of Parks with a specific depth and angle as taught by Price in order to be profitably adaptable to a wide range of animals, be easily cleaned, and beneficially prevent animal’s ears from coming into contact with the water ([0006]). Thus creating a method for watering domestic animals that is advantageously sanitary, and as a bonus to handling, can be used in a vehicle without spillage ([0007]).

Regarding claim 18, Parks further teaches similar limitations to claim 16, but different dependency, including does not explicitly teach a specific depth and angle.
Price, however, teaches a predetermined depth (see examiner annotated Price Figure 8, hereinafter “EAFP8”) is 2 cm (EAFP8, ‘depth’ is 2 cm) and a predetermined angle (EAFP8) is 15 degrees (EAFP8, ‘angle’ shown to be 15 degrees).

The purpose of the depth is for small dogs ([0042]), and the purpose of the angle is to eliminate internal corners ([0054]) and prevent an animal’s ears from coming into contact with the water ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to [0006]). Thus creating a method for watering domestic animals that is advantageously sanitary, and as a bonus to handling, can be used in a vehicle without spillage ([0007]).

Regarding claim 19, Parks further teaches similar limitations to claim 16, but different dependency, including does not explicitly teach a specific depth and angle.
Price, however, teaches a predetermined depth (see examiner annotated Price Figure 8, hereinafter “EAFP8”) is 2 cm (EAFP8, ‘depth’ is 2 cm) and a predetermined angle (EAFP8) is 15 degrees (EAFP8, ‘angle’ shown to be 15 degrees).

The purpose of the depth is for small dogs ([0042]), and the purpose of the angle is to eliminate internal corners ([0054]) and prevent an animal’s ears from coming into contact with the water ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the general depth and angle of Parks with a specific depth and angle as taught by Price in order to be profitably adaptable to a wide range of animals, be easily cleaned, and beneficially prevent animal’s ears from coming into contact with the water ([0006]). Thus creating a method for watering [0007]).

Regarding claim 20, Parks further teaches similar limitations to claim 16, but different dependency, including does not explicitly teach a specific depth and angle.
Price, however, teaches a predetermined depth (see examiner annotated Price Figure 8, hereinafter “EAFP8”) is 2 cm (EAFP8, ‘depth’ is 2 cm) and a predetermined angle (EAFP8) is 15 degrees (EAFP8, ‘angle’ shown to be 15 degrees).

The purpose of the depth is for small dogs ([0042]), and the purpose of the angle is to eliminate internal corners ([0054]) and prevent an animal’s ears from coming into contact with the water ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the general depth and angle of Parks with a specific depth and angle as taught by Price in order to be profitably adaptable to a wide range of animals, be easily cleaned, and beneficially prevent animal’s ears from coming into contact with the water ([0006]). Thus creating a method for watering domestic animals that is advantageously sanitary, and as a bonus to handling, can be used in a vehicle without spillage ([0007]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US D777992 – angled pet bowl.
US 9894879 (US 20150298867) – fold pet bowl, selectable water paths (Fig 8).
US 10028484 – flexible bowl, squeeze bottle for pet, straw (Fig 6A and 6B).
US 4757922 – liquid dispenser, multiple outlet nozzle (Fig 4).
US 3246807 – squeeze bottle with a bowl and valve (Fig 2).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:33-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8330.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ERIC C BALDRIGHI/Examiner, Art Unit 3733         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733